     Case 5:21-cv-00112 Document 1-4 Filed on 09/10/21 in TXSD Page 1 of 6                             Filed
                                                                                         3/9/2021 9:05 AM
                                                                                         Esther Degollado
                                                                                              District Clerk
                                                                                              Webb District
                                         2021CVA000445D3                                    Annette Chapa
                                     NO. ___________                                   2021CVA000445D3


TRANQUILINO LINO ALVAREZ, IV                  §           IN THE DISTRICT COURT
                                              §
                                              §
V.                                            §           WEBB COUNTY, TEXAS
                                              §
RODRIGUEZ EXPRESS SA DE CV,                   §
P.A.M. TRANSPORT, INC., and                   §
RUBEN OVALLE HERNANDEZ                        §           ______ JUDICIAL DISTRICT

                            PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Tranquilino Lino Alvarez, IV, hereinafter referred to as Plaintiff,

complaining of Rodriguez Express SA de CV, P.A.M. Transport, Inc. and Ruben Ovalle

Hernandez, hereinafter referred to as Defendants, and would respectfully show to the

Court as follows:

       1.      Discovery is intended to be conducted under Level 3, Texas Rules of Civil

Procedure, 190.4.

       2.      Plaintiff is a resident citizen of Webb County, Texas.

       3.      Defendant, Rodriguez Express SA de CV, is a foreign business organization

organized under the laws of Mexico and authorized to conduct business in the State of

Texas, and may be served by serving its designated process agent, Evilsizor Process

Servers LLC, Ramon Sandoval, 1519 West Houston St., San Antonio, Bexar County,

Texas 78207.

       4.      Defendant, P.A.M. Transport, Inc., is a Arkansas corporation doing business

in the State of Texas and may be served by serving its designated process agent, Douglas

Fletcher, 9201 N. Central Expressway, Suite 600, Dallas, Dallas County, Texas 75231.
     Case 5:21-cv-00112 Document 1-4 Filed on 09/10/21 in TXSD Page 2 of 6




       5.     The Defendant, Ruben Ovalle Hernandez, is an adult resident and citizen of

Mexico. No service is being requested at this time.

       6.     This Court has jurisdiction and venue of this case because this cause of

action is for negligence and the subject matter of this lawsuit and the amount in

controversy are all within the jurisdictional limits of this Court. Further, this Court has venue

of this case because all or a substantial portion of the acts or events giving rise to the

cause of action and the acts and/or omissions of negligence that proximately caused the

occurrence in question and the injuries and damages sustained by your Plaintiff occurred

within the territorial limits of Webb County, State of Texas.

       7.     It has become necessary for your Plaintiff to file this lawsuit to recover

compensatory damages as a result of a motor-vehicle collision that occurred on or about

November 19, 2019. On such date, Plaintiff, Tranquilino Lino Alvarez, IV, was operating

his vehicle on FM 1472 Rd in Laredo, Webb County, Texas, and stopped his vehicle for

a red light. Defendant, Ruben Ovalle Hernandez, was operating the tractor-trailer rig and

rear-ended the vehicle driven and occupied by the Plaintiff, causing the collision and

injuries in question. Discovery is at its infancy in this case. Further information and

evidence on these issues are, at this time, within the knowledge of Defendants and not

Plaintiff. However, this information can and will be obtained through legal discovery efforts

that may possibly require additional or different allegations. Plaintiff reserves the right to

amend and/or supplement as allowed by the Texas Rules of Civil Procedure.

       8.     At all times material, Defendants, Rodriguez Express SA de CV and/or

P.A.M. Transport, Inc., are thought to be the employers and/or owners and/or operators,

as applicable, of the vehicles Defendant, Ruben Ovalle Hernandez, was operating at the

                                                                                         Page 2
     Case 5:21-cv-00112 Document 1-4 Filed on 09/10/21 in TXSD Page 3 of 6




time and on the occasion in question. Defendant, Ruben Ovalle Hernandez, is thought to

have been operating said vehicles within the course and scope of his authority, agency

and/or employment and in furtherance of the business affairs of Defendants, Rodriguez

Express SA de CV and/or P.A.M. Transport, Inc., as the evidence will reveal, at the time

of the occurrence in question. Discovery is at its infancy in this case. Further information

and evidence on these issues are, at this time, within the knowledge of Defendants and

not Plaintiff. However, this information can and will be obtained through legal discovery

efforts that may possibly require additional or different allegations. Plaintiff reserves the

right to amend and/or supplement as allowed by the Texas Rules of Civil Procedure.

       9.     Plaintiff alleges that at the time of the incident in question, Defendant driver,

Ruben Ovalle Hernandez, committed acts and/or omissions of negligence that proximately

caused the occurrence in question and Plaintiff’s injuries and damages. The acts and/or

omission are, singularly and/or in combination, as follows:

       a)     Driving at an excessive speed under the circumstances;

       b)     Failure to keep a proper lookout;

       c)     Failure to timely apply brakes;

       d)     Failure to control his vehicle to avoid a collision;

       e)     Failure to maintain an assured clear distance;

       f)     Distracting driving;

       g)     Driver inattention;

       h)     Failing to stop in obedience to a stop signal (negligence per se); and/or

       i)     Violations of applicable provisions of the Federal and State Motor Carrier
              Safety Regulations concerning, as applicable and as the evidence may
              show, driver qualification, medical condition, hours of service, vehicle and

                                                                                       Page 3
     Case 5:21-cv-00112 Document 1-4 Filed on 09/10/21 in TXSD Page 4 of 6




              equipment (negligence per se).

Such acts and/or omissions of negligence and negligence per se, singularly or in

combination, as applicable and as the evidence will reveal, constitute negligence and

negligence per se and such negligence proximately caused the occurrence in question and

the injuries and damages sustained by your Plaintiff. Discovery is at its infancy in this case.

Further information and evidence on these issues are, at this time, within the knowledge

of Defendants and not Plaintiff. However, this information can and will be obtained through

legal discovery efforts that may possibly require additional or different allegations. Plaintiff

reserves the right to amend and/or supplement as allowed by the Texas Rules of Civil

Procedure.

       10.    Plaintiff also alleges that the Defendants, Rodriguez Express SA de CV

and/or P.A.M. Transport, Inc., committed acts and/or omissions of negligent entrustment

and/or negligence in providing the means for Defendant, Ruben Ovalle Hernandez, to be

entrusted and/or provided the motor vehicles in question to an incompetent, unsafe,

dangerous or reckless driver, such negligence, negligence per se, and negligent

entrustment, along with violations of the applicable Federal and State Motor Carrier Safety

Regulations concerning, as applicable and as the evidence may show, driver qualification,

medical condition, hours of service, vehicle and equipment (negligence per se). Such acts

and/or omissions, singularly or in combination and as the evidence will reveal, constitute

negligence and negligence per se, as applicable, and such negligence proximately caused

the occurrence in question and the injuries and damages sustained by your Plaintiff.

Discovery is at its infancy in this case. Further information and evidence on these issues

are, at this time, within the knowledge of Defendants and not Plaintiff. However, this

                                                                                        Page 4
     Case 5:21-cv-00112 Document 1-4 Filed on 09/10/21 in TXSD Page 5 of 6




information can and will be obtained through legal discovery efforts that may possibly

require additional or different allegations. Plaintiff reserves the right to amend and/or

supplement as allowed by the Texas Rules of Civil Procedure.

        11.     As a direct and proximate result of the negligence of the Defendants

referenced above, your Plaintiff, Tranquilino Lino Alvarez, IV, alleges that he sustained

physical injuries and damages from which he now suffers and in all probability will continue

to suffer into the future in terms of physical pain, mental anguish, physical impairment, loss

of earning capacity and the incurring of medical and hospital bills and expenses in the past

and in the future. Plaintiff, Tranquilino Lino Alvarez, IV, sues for monetary relief for

damages in excess of the minimum jurisdictional limits of the Court, over $250,000.00 but

not more than $1,000,000.00.

        12.     The Plaintiff also sues for pre-judgment and post-judgment interest on the

items of damages allowed by law.

        13.     Plaintiff demands a trial by jury on this case.

        WHEREFORE PREMISES CONSIDERED, Plaintiff prays that the Defendants be

cited in terms of law to appear and answer herein and that upon final hearing Plaintiff does

have and recover of, from and against the Defendants, jointly and severally, for his

compensatory damages, pre-judgment and post-judgment interest, costs of Court, trial by

jury and for such other and further relief, in law and in equity, to which Plaintiff may show

himself justly entitled.

                                              Respectfully submitted,

                                              LAW OFFICES OF GENE S. HAGOOD
                                              1520 E. Highway 6
                                              Alvin, Texas 77511
                                              (281)331-5757

                                                                                      Page 5
    Case 5:21-cv-00112 Document 1-4 Filed on 09/10/21 in TXSD Page 6 of 6




                                       Fax: (281)331-1105
                                       *E-Service Email: firm@h-nlaw.com


                                       BY: /s/ Ryan King
                                             GENE S. HAGOOD
                                             SBN 08698400
                                             RYAN KING
                                             SBN 24073263
                                             WILLIAM N. HAACKER
                                             SBN 24113709
                                             Attorneys for Plaintiff


*E-SERVED DOCUMENTS ARE ONLY ACCEPTED AT THE ABOVE DESIGNATED E-SERVICE
EMAIL ADDRESS. SERVICE ON ANY OTHER EMAIL ADDRESS WILL BE CONSIDERED INVALID.




                                                                                Page 6
